Title: To Alexander Hamilton from Timothy Pickering, 25 November 1789
From: Pickering, Timothy
To: Hamilton, Alexander


Philaa. Novr. 25th. 1789.
Sir
I have this day recd. your letter of the 19th. instant. It is in some sort anticipated by mine of last week. But the inclosed letter to Mr. Peter Anspach is to request him with Mr. Wolfe’s assistance to present you with a statement of the debts intended to have been provided for by the anticipation you mention, & which yet remain unsatisfied. The documents are in his hand. I remarked in my former letter, that their accuracy & fidelity might be relied on. If however you deem it more proper that the statement should have my signature annexed, Mr. Anspach will transmit it to me for that purpose.
I suppose that many debts which were to have been paid in specie, have been settled with certificates by the state Commissioners—the claimants rather choosing something in hand than wait for cash at an uncertain & perhaps distant period. Mr. Anspach will comprehend in his statement no debts but such as were promised to be discharged with cash, & which he knows remain due.
T.P.
To A Hamilton Esqr.Secy. of the Treay.
